UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 1, 2014 FIRST NBC BANK HOLDING COMPANY (Exact name of registrant as specified in its charter) Louisiana 001-35915 14-1985604 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 210 Baronne Street New Orleans, Louisiana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (504)566-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On May 1, 2014, First NBC Bank Holding Company (the “Company”) reported its results for the quarter ended March 31, 2014.A copy of the Company’s press release containing this information is being furnished as Exhibit 99.1 to this Current Report on Form8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release, dated May 1, 2014, reporting first quarter 2014 results. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 1, 2014 FIRST NBC BANK HOLDING COMPANY By: /s/ Ashton J. Ryan, Jr. Ashton J. Ryan, Jr. Chief Executive Officer and President EXHIBIT INDEX Exhibit No. Description Press release, dated May 1, 2014, reporting first quarter 2014 results.
